IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Hatboro Borough,                      :
                        Appellant     :
                                      :
                   v.                 :   No. 703 C.D. 2019
                                      :
Buckingham Retail Properties, LLC     :

PER CURIAM                          ORDER


     NOW, January 25, 2021, the “Application Pursuant to Pa.R.A.P. 3740 to
Report Opinion,” Buckingham Retail Properties, LLC, to which no response was
filed, is GRANTED. The above-captioned Memorandum Opinion, filed November
9, 2020, shall be designated OPINION and shall be REPORTED.